ORDER ACCEPTING RESIGNATION
Comes now the Respondent, Alfred L. Brown, and tenders his resignation and affidavit pursuant to Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the Respondent's affidavit meets the necessary elements set forth in Admission and Discipline Rule 28, Section 17. Accordingly, this Court accepts Respondent's resignation which is to be effective immediately. In light of Respondent's resignation, we find further that the disciplinary action against the Respondent is now moot and should be dismissed as such.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Alfred L. Brown is hereby removed as a member of the Bar of this State and that the Clerk of this Court remove his name from the roll of attorneys. It is further Ordered that the disciplinary action against the Respondent is dismissed as moot.
*794The Clerk of this Court is directed to forward notice of this order in accordance with the provisions of Admission and Discipline Rule 28, Section 3(d) governing disbarment and suspension.
Costs of this proceeding are assessed against the Respondent.
All Justices concur.